Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tibel Clark petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his Fed.R.Civ.P. 60(b) motion. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court denied Clark’s Rule 60(b) motion on July 12, 2012. Accordingly, because the district court has recently addressed Clark’s motion, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.